Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of             Sep 12 2014, 10:33 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

ELLEN F. HURLEY                                 GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                BRIAN REITZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

GREGORY DAVIS,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )    No. 49A02-1402-CR-76
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Bradley Keffer, Judge Pro-Tem
                            Cause No. 49F09-1308-FD-53365


                                    September 12, 2014

             MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Judge
                                 Case Summary and Issue

       Following a bench trial, Gregory G. Davis was convicted of criminal recklessness

as a Class D felony for the use of a deadly weapon. Davis raises one issue for review:

whether there was sufficient evidence to show he used a deadly weapon. Concluding there

was sufficient evidence, we affirm.

                               Facts and Procedural History

       While walking to the Indianapolis Central Public Library on August 13, 2013,

Michael Mullin was approached by Davis, who was 6’ 6” and 240 pounds. Davis showed

Mullin a yellow nylon bag, which contained three watches. He attempted to sell Mullin a

watch, but Mullin declined and continued walking toward the rear entrance of the library.

Davis followed, and Mullin walked faster to avoid a confrontation. Mullin testified that he

was “scared out of his mind.” Transcript at 15. Mullin quickly entered the rear of the

library and attended to his business once inside.

       After Mullin was finished inside the library, he exited through the front entrance

and walked toward the post office. As he was walking, Mullin heard Davis yell threats to

“beat [him] up” and statements like “you MFing cracker.” Id. at 18. Mullin ignored the

statements and continued walking until he reached a more populated area. At that time,

Mullin turned toward Davis and said, “leave me alone. I didn’t do anything to you.” Id. at

19. Mullin’s request was ignored. Davis walked toward Mullin while continuing to make

similar threatening statements. Davis then struck Mullin on his shoulders, causing Mullin

to stumble. Next, Davis raised his fist, and Mullin kicked Davis in an attempt to back him

off. After he was kicked, Davis shouted “now I’m going to ‘F’ you up.” Id. at 20-21.

                                             2
Davis then pulled a small grey box cutter out of his bag. Davis struck Mullin with the box

cutter, causing a stab wound to his upper left forehead. Davis ran away when Mullin

attempted to kick him again.

       Mullin immediately called 911. He reported the attack and specified the general

direction that Davis had run. Shortly after the first 911 call, Mullin saw Davis enter an

alley. To avoid letting Davis slip away, Mullin followed at a distance and called 911 again.

Mullin reported Davis’s location, and the police soon arrived. Davis was arrested. When

the police asked Mullin about his injury, he was initially unsure what caused it—either his

eye glasses or the box cutter. After examining his wound, he determined it was caused by

Davis’s box cutter. Mullin received five stitches.

       The State charged Davis with criminal recklessness as a Class D felony, battery as

a Class A misdemeanor, and possession of marijuana as a Class A misdemeanor. Davis

was convicted of both criminal recklessness and battery at a bench trial; he was found not

guilty of possessing marijuana. At the sentencing hearing, the trial court merged the

criminal recklessness and battery convictions, and sentenced Davis to 545 days for criminal

recklessness, all of which were to be executed in Indiana Department of Correction. Davis

now appeals.

                                 Discussion and Decision

                                  I. Standard of Review

       In reviewing a claim of insufficient evidence, we will affirm the conviction
       unless, considering only the evidence and reasonable inferences favorable to
       the judgment, and neither reweighing the evidence nor assessing the
       credibility of the witnesses, we conclude that no reasonable fact-finder could
       find the elements of the crime beyond a reasonable doubt.
                                             3
Sisk v. State, 736 N.E.2d 250, 252 (Ind. 2000).

                                         II. Sufficiency of Evidence1

           To support Davis’s conviction of criminal recklessness, the State had to prove that:

1) Davis recklessly, knowingly, or intentionally performed an act that created a substantial

risk of bodily injury, and 2) it was committed with a deadly weapon. Ind. Code § 35-42-2-

2(b)(1), (c)(2)(A) (2013). Davis contends there was insufficient evidence to show he used

a deadly weapon, because Mullin was the only one to testify about a weapon, and a box

cutter was never found.

       In order to prove that a weapon was used in the commission of a crime, it is not

necessary to introduce that weapon into evidence. Gorman v. State, 968 N.E.2d 845, 850

(Ind. Ct. App. 2012), trans. denied. This does not, however, dispense with the need to

prove that the defendant was armed with a deadly weapon at the time of the crime. Id. As

proof of the use of a deadly weapon, a “victim’s testimony that he or she saw the defendant

use [a deadly weapon] is, by itself, sufficient . . . .” Id. at 851. This court will sustain a

conviction even if the only testimony is the uncorroborated testimony of the victim himself.

Jones v. State, 569 N.E.2d 975, 980 (Ind. Ct. App. 1991).

       Mullin testified that Davis attacked him with a box cutter. He also had an injury he

alleged was caused by the box cutter. A box cutter, used in the manner that Davis used

it—striking Mullin in the face—is a deadly weapon. In this State, a “deadly weapon” is

any item that in the manner it is used, could be used, or is intended to be used is capable of


       1
           Davis does not challenge the trial court’s finding with regard to battery.

                                                           4
causing serious bodily injury. Ind. Code § 35-31.5-2-86(a)(2). A box cutter is capable of

causing serious bodily injury. See Robinson v. State, 543 N.E.2d 1119, 1120 (Ind. 1989)

(determining a box cutter used to cut the victim’s ear was a deadly weapon). The trial court

heard Mullin’s testimony as to how the injury occurred, including the possibility that it was

caused by Mullin’s eye glasses. The trial court appropriately weighed the evidence and

also determined Mullin’s credibility. See Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012)

(stating that appellate courts do not assess witness credibility). We will not do it again.

The fact that the Mullin was initially uncertain as to the cause of his wound is not an issue

for this court to decide.

       There was sufficient proof that Davis performed an act creating a substantial risk of

bodily injury and used a deadly weapon.

                                        Conclusion

       There was sufficient evidence from which a reasonable fact-finder could have found

that the elements for criminal recklessness as a Class D felony existed beyond a reasonable

doubt. Davis’s conviction is therefore affirmed.

       Affirmed.

BAKER, J., and KIRSCH, J., concur.




                                             5